December 22, 2020

Via ECF Filing Only

Honorable Brett H. Ludwig
Eastern District of Wisconsin
United States Courthouse, Room 271
517 East Wisconsin Avenue
Milwaukee, Wisconsin 53202

       Re:    Geebo LLC v. Village of Somers, et al., Case No. 19-cv-175

Dear Judge Ludwig:

On behalf of all counsel, I’m notifying the Court of the parties’ intent to retain a private
mediator to try to resolve this matter. We, nonetheless, thank the Court for its offer to
let us use the federal magistrate mediation program.

Sincerely,

Davis & Kuelthau, s.c.

s/ Ryan M. Wiesner

Ryan M. Wiesner


CC:    Atty. Jason Gehring (with permission)




         Case 2:19-cv-00175-BHL Filed 12/22/20 Page 1 of 1 Document 81
